Citation Nr: 1741365	
Decision Date: 09/21/17    Archive Date: 10/02/17

DOCKET NO.  03-34 273A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for a bilateral fifth toe disorder.  


WITNESSES AT HEARING ON APPEAL

The Veteran, his spouse, and daughter


ATTORNEY FOR THE BOARD

E. Miller, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from May 1964 to May 1967 and from February 1968 to February 1985.  

This matter comes before the Board of Veterans Appeals (Board) on appeal from a September 2003 rating decision of the Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  

In March 2014 and July 2016 the Board remanded the claim to allow the Veteran the opportunity to participate in a hearing and for a VA examination.  The RO completed the requested development and returned the claim to the Board for appellate review.  

In May 2017 the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of the hearing is associated with the claims file.  


FINDING OF FACT

The Veteran does not have a current bilateral fifth toe disorder.  


CONCLUSION OF LAW

Service connection for a bilateral fifth toe disorder is not warranted.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2016).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  The Veterans Claims Assistance Act of 2000 (VCAA) 

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R. § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate the claim. 

VA's duty to notify was satisfied by a letter dated in September 2003.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

VA has fulfilled its duty to assist in obtaining identified and available evidence needed to substantiate the claims.  Service treatment records (STRs) and all identified and obtainable post-service treatment records have been associated with the record. 

Pursuant to the Board's March 2014 remand, the Veteran was afforded a new VA examination in June 2014.  The Board finds that the VA examination and related opinion were thorough and adequate.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  Pursuant to the Board's July 2016 remand, the Veteran testified at a Board hearing, along with his wife, and his daughter.  

At the Veteran's May 2017 hearing, the VLJ agreed to leave open the record for 60 days to allow the Veteran to submit additional evidence pertaining to his claimed bilateral fifth toe condition, but no evidence was submitted during this time.  

As the Veteran has not identified any additional evidence pertinent to the claims, the Board concludes that no further assistance to the Veteran in developing the facts pertinent to the claims is required to comply with the duty to assist.

II.  Service Connection 

A veteran is entitled to VA disability compensation if there is disability resulting from personal injury suffered or disease contracted in line of duty in active service, or for aggravation of a preexisting injury suffered or disease contracted in line of duty in active service.  38 U.S.C.A. § 1110. 

Generally, to establish a right to compensation for a present disability, a veteran must show: (1) a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service, the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Service connection means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service, or if preexisting such service, was aggravated by service.  This may be accomplished by affirmatively showing inception or aggravation during service.  38 C.F.R. § 3.303(a). 

Lay evidence can be competent and sufficient to establish the elements of service connection when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  In short, when considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent on the issues of diagnosis and medical causation.  Kahana v. Shinseki, 24 Vet. App. 428, 438 (2011).  For instance, a layperson is competent to identify such disorders as varicose veins, tinnitus, and flat feet.  38 C.F.R. § 3.159(a)(2); Barr v. Nicholson, 21 Vet. App. 303, 310 (2007); Charles v. Principi, 16 Vet. App. 370, 374 (2002); Falzone v. Brown, 8 Vet. App. 398, 405 (1995).  In contrast, a layperson is not competent to identify medical conditions that require scientific, technical, or other specialized knowledge, such as in identifying bronchial asthma.  38 C.F.R. § 3.159(a)(1); Layno v. Brown, 6 Vet. App. 465, 469 (1994).

The Board must assess the competence and credibility of lay statements.  Barr, 21 Vet. App. at 308.  The Federal Circuit has held that the Board can favor competent medical evidence over lay statements offered by the Veteran, as long as the Board neither deems lay evidence categorically incompetent nor improperly requires a medical opinion as the sole way to prove causation.  King v. Shinseki, 700 F.3d 1339, 1344 (2012).

Service connection may be granted for a disability shown after service, when all of the evidence, including that pertinent to service, shows that it was incurred in service.  38 C.F.R. § 3.303(d).

In determining whether service connection is warranted, the Board shall consider the benefit-of-the-doubt doctrine.  38 U.S.C.A. 5107(b); 38 C.F.R. § 3.102; Alemany v. Brown, 9 Vet. App. 518 (1996); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Board has reviewed all of the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, each piece of evidence of record.  Indeed, the U.S. Court of Appeals for the Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show.  

Upon review of the evidence of record, the Board finds that the Veteran is not entitled to service connection for a bilateral fifth toe disorder.  

With respect to the criteria of a current diagnosis of a bilateral fifth toe disorder, the threshold consideration for any service connection claim is the existence of a current disability.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303; Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  

The Veteran's STRs show that in July 1982 he underwent arthroplasty with partial syndactylization of the left fourth and fifth toes for correction of a soft corn between the toes.  On the Veteran's September 1984 separation examination, there is a note that the Veteran underwent a surgery to remove bone from the little toe in November 1979.  

Post-service, the medical records reflect few complaints for issues related to bilateral fifth toe problems.  In a June 2001 VA examination, the VA examiner noted that the Veteran's complaints for his foot pain were related to diabetic neuropathy, but did report a painful callus under the Veteran's right foot.  

At podiatric examinations in April 2008, July 2012, and June 2013, the podiatrist noted no abnormalities related to the Veteran's bilateral fifth toes.  

At a June 2014 VA examination, the examiner concluded that based on current radiographs there is no fifth toe abnormality in either foot.  Despite a notation that calluses were shaved previously, the examiner noted no current calluses.  The VA examiner concluded that the Veteran does not have a current bilateral fifth toe disability.  

The Board finds that, at a minimum, the June 2014 VA examination is adequate and in substantial compliance with the related March 2014 Board remand.  Stegall v. West, 11 Vet. App. 268 (1998).  The June 2014 VA examination report was based on review of the Veteran's medical history along with an interview and physical examination of the Veteran, as well as appropriate tests, such as x-rays.  See Prejean v. West, 13 Vet. App. 444, 448-49 (2000) (holding when assessing the probative value of a medical opinion, the access to claims files and the thoroughness and detail of the opinion must be considered and the opinion is considered probative if it is definitive and supported by detailed rationale.).  Therefore, the Board finds probative the June 2014 opinion that concluded that the Veteran does not have a current diagnosis of bilateral fifth toe disorder.  This opinion is considered probative as it was based upon a review of the medical records, included a discussion that was consistent with the medical evidence, and provided an informed rationale as to the unfavorable opinion rendered.  See Bloom v. West, 12 Vet. App. 185, 187 (1999) (the probative value of a physician's statement is dependent, in part, upon the extent to which it reflects "clinical data or other rationale to support his opinion.").  

The Board has not overlooked the Veteran's lay statements with respect to his claim.  The Veteran states that he has had suffered with this disability since service and that his current problems are related to service.  While the Veteran believes that he has a bilateral fifth toe disorder related to service, as a layperson, the Veteran has not shown that he has specialized training sufficient to render such an opinion.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  Therefore, while the Veteran is competent to report observable symptoms like pain or calluses, the Veteran is not competent to diagnose a bilateral fifth toe disorder or to determine its etiology if such disability existed as these determinations require more than knowledge of observable facts.  Kahana v. Shinseki, 24 Vet. App. 428, 438 (2011).  The Board finds the opinion of the VA examiner to be significantly more probative than the Veteran's lay assertions.  See King v. Shinseki, 700 F.3d 1339, 1344 (2012).  

In the absence of a current disability, there can be no valid claim for service connection.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  Accordingly, as the weight of the medical evidence is against the existence of a current bilateral fifth toe disorder, the claim must be denied. 

In reaching the above conclusion, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the claim for a bilateral fifth toe disorder, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2014); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).




	(CONTINUED ON NEXT PAGE)






ORDER

Entitlement to service connection for a bilateral fifth toe disorder is denied.  








____________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


